Filed 9/13/16 P. v. Irlas CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F072026
         Plaintiff and Respondent,
                                                                            (Super. Ct. Nos. F15900868 &
                   v.                                                                F15902327)

FERNANDO ALBIDREZ IRLAS,
                                                                                         OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Ralph Nunez,
Judge. (Retired Judge of the Fresno Sup. Ct. assigned by the Chief Justice pursuant to
article VI, § 6 of the Cal. Const.)
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Plaintiff and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-



*        Before Detjen, Acting P.J., Franson, J. and McCabe, J.†
†       Judge of the Merced Superior Court assigned by the Chief Justice pursuant to
article IV, section 6 of the California Constitution.
       In case No. F15900868, appellant Fernando Albidrez Irlas pled no contest to
vehicle theft with a prior (Veh. Code, § 10851, subd. (e)) and admitted a prior prison term
enhancement (Pen. Code, § 667.5, subd. (b)).1 In case No. F15902327, Irlas also pled no
contest to vehicle theft with a prior. Following independent review of the record
pursuant to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On January 9, 2015, while conducting vehicle checks, a community service officer
located a stolen Toyota pickup truck and notified police officers. Police officers
subsequently stopped Irlas as he drove the truck using a “shaved key.” Irlas was on
mandatory supervision at the time (case No. F15900868).
       On February 11, 2015, the district attorney filed a complaint in case No.
15900868 charging Irlas with vehicle theft (count 1/Veh. Code, § 10851, subd. (a)),
receiving a stolen vehicle (count 2/§ 496d, subd, (a)), driving while his driving privilege
was suspended (count 3/Veh. Code, § 14601.2, subd. (a)), a prior prison term
enhancement and with having a prior theft related conviction (§ 666.5).
       On April 13, 2015, at approximately 7:01 a.m., police officers ran a check on a
Toyota pickup truck that was approaching them and discovered that the truck was stolen.
The officers made a U-turn and stopped the truck, which was being driven by Irlas.
When Irlas threw a set of keys out of the window as instructed, the officers discovered
that he was operating the truck with a “shaved key.” Irlas spontaneously stated that a
friend had just lent him the truck (case No. F15902327).
       On April 14, 2015, the district attorney filed a complaint in case No. F15902327
charging Irlas with one count of vehicle theft (count 1), receiving a stolen vehicle
(count 2/ Veh. Code § 496d, subd. (a)), driving when his privilege to drive was



1      Unless otherwise indicated, all further statutory references are to the Penal Code.


                                             2
suspended (count 3), a prior prison term enhancement, and having a prior theft related
conviction (§ 666.5)
         On April 27, 2015, the court amended count 1 in each case to charge Irlas with
vehicle theft with a prior (Veh. Code, § 10851, subd. (e)). In each case Irlas then pled no
contest to vehicle theft with a prior and admitted the prior theft conviction allegation and
in case No. F15900868 he admitted the prior prison term enhancement. In exchange for
his plea, the remaining counts in both cases were dismissed, and the court agreed to
sentence Irlas in one case to an aggregate three-year local term (a two-year term on the
vehicle theft offense and a one-year prior prison term enhancement) and to a concurrent
three-year term local in the other case.2
         On May 27, 2015, the court struck the prior prison term enhancement and
sentenced Irlas to concurrent middle terms of three years’ local time on his vehicle theft
convictions, split into two years in local custody and one year of mandatory supervision.
         On July 15, 2015, Irlas filed an appeal. An amended appeal was filed on July 27,
2015. On July 29, 2015, the court granted Irlas’s request for a certificate of probable
cause.
         Irlas’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Irlas has not responded to this court’s
invitation to submit additional briefing.
         Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
         The judgment is affirmed.


2    During the hearing, the court also found that Irlas violated the terms of his
mandatory supervision in three unrelated cases.


                                               3